Case 1:19-cr-20525-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page   1 of YH
                                                                    FILED by    4                         D.C.


                                                                                       Aug 22, 2019
                                                                                        ANGELA E. NOBLE
                               UNITED STATES DISTRICT COURT                            CLERK U.S. DIST. CT.
                                                                                       S. D. OF FLA. - MIAMI
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.    19-20525-CR-WILLIAMS/TORRES
                                        18 U.S.C. § 922(g)(l)
                                        18 U.S.C. § 924(d)(l)


 UNITED STATES OF AMERICA

 vs.

 VINCENT ARTHUR McCROW,

                  Defendant.
 - - - - -- - - - - - -I
                                         INDICTMENT

        The Grand Jury charges that:

        On or about April 22, 2019, in Miami-Dade County, in the Southern District of Florida,

 the defendant,

                                 VINCENT ARTHUR McCROW,

 knowingly possessed a firearm and ammunition in and affecting interstate and foreign

 commerce, knowing that he had previously been convicted of a crime punishable by

 imprisonment for a term exceeding one year, in violation of Title 18, United States Code,

 Section 922(g)(l ).

                                 FORFEITURE ALLEGATIONS

         I.       The allegations of this Indictment are re-alleged and by this reference fully

 incorporated herein for the purpose of alleging forfeiture to the United States of America of

 certain property in which the defendant, VINCENT ARTHUR McCROW, has an interest.
Case 1:19-cr-20525-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 4




        2.      Upon conviction of a violation of Title 18, United States Code, Section 922(g)( l ),

 as alleged in this Indictment, the defendant shall forfeit to the United States of America any

 firearm and ammunition involved in or used in the commission of such violation, pursuant to

 Title 18, United States Code, Section 924(d)(l).

        All pursuant to Title 18, United States Code, Section 924(d)(l) and the procedures set

 forth in Title 21, United State Code, Section 853, as made applicable by Title 28, United States

 Code, Section 246l(c).




                                              A TRUE BILL




                                              FOREPhso"N




                                                    2
Case 1:19-cr-20525-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 4
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                CASE NO.
v.
                                                        CERTIFICATE OF TRIAL ATTORNEY*
VINCENT ARTHUR McCROW,
                                  Defendant.    /       Superseding Case Information:
--------------
Court Division:        (Select One)                    New Defendant(s)                    YesO
                                                       Number of New Defendants

     •I ✓ I
          Miami
          FTL
                            D
                            D      WPB    •
                                   Key West
                                            FTP
                                                       Total number of counts


              I do hereby certify that:
              1.      I have carefully considered the allegations of the indictment, the number of defendants, the number
                      of probable witnesses and the legal complexities of the Indictment/Information attached hereto.
              2.      I am aware that the information supplied on this statement will be relied upon by the Judges of this
                      Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                      Act, Title 28 U.S.C. Section 3161.

              3.      Interpreter:    (Yes or No)
                      List language and/or dialect
              4.      This case will take      n_      days for the parties to try.
              5.      Please check appropriate category and type of offense listed below:

                      (Check only one)                                  (Check only one)




                                                              ~                                   ~
              I       0    to 5 days                                    Petty
              II      6    to 10 days                                   Minor
              III     11     to 20 days                                 Misdem.
              IV      21   to 60 days                                   Felony
              V       61   days and over
              6.        Has this case been previously filed in this District Court? (Yes or No)   No
              Ifyes:
                                                                                                  ~--
              Judge:                                              Case No.
              (Attach copy of dispositive order)
              Has a complaint been filed in this matter?          (Yes or No)      No
              If yes:
              Magistrate Case No.
              Related Miscellaneous numbers:
              Defendant(s) in federal custody as of
              Defendant(s) in state custody as of
              Rule 20 from the District of
              Is this a potential death penalty case? (Yes or No)           No

              7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                      prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No X

              8.      Does this case originate from a matter pending in the Northern
                      prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?




*Penalty Sheet(s) attached                                                                                      EY


                                                                                                               REV 8/13//08
Case 1:19-cr-20525-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 4




                            UNITED ST ATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant's Name: VINCENT ARTHUR McCROW

 Case No:

 Count#: I

 Felon in Possession of a Firearm and Ammunition

 Title 18, United States Code, Section 922(g)( 1)

 *Max. Penalty: 10 Years' Imprisonment
  *Refers only to possible term of incarceration, does not include possible fines, restitution,
          special assessments, parole terms, or forfeitures that may be applicable.
